Petition for Rehearing.

Opinion by
Judge PIryor :
Although the attention of the court was called by the brief of counsel alone for the appellee to the questions of fact, the conveyance, or rather its contents, by the appellee to the other heirs was overlooked. This conveyance and agreement between the heirs recognizes the fact that the note in controversy was an advancement, and in consideration of that fact Jennings and wife have relinquished all interest in the estate to the other children. If the intention of the intestate was to make all the children equal, they 'have for a valuable consideration waived any such right by agreeing that Mrs. Jennings shall retain what she has received, relinquishing all right to any .greater interest. Such a contract the parties were competent to make, and the administrator ought not to be permitted to collect the note when it is evident that it is not necessary for the payment of debts. Those having the right to it in the final distribution have consented that Mrs. Jennings shall have it, and as there is an ample estate left to pay the debts, or at least no pretense that there is not, the judgment should be affirmed.